 

Exhibit 10.2

 



FIRST AMENDMENT TO DEVELOPMENT AGREEMENT

 

This First Amendment to the Development Agreement (“Amendment”) is made and
entered into effective as of July 26, 2019, by and between IIP-MA 1 LLC
(“Landlord”), IIP Operating Partnership, LP (“Parent Company”), and Pharmacannis
Massachusetts Inc. (“Tenant”), together the (“Parties”).



 

RECITALS

 

A. Landlord and Tenant entered into a Lease Agreement (the “Lease”) dated May
31, 2018 concerning the lease of certain premises located at Lot 1, Hopping
Brook Road, Holliston, MA, 01746, as further defined in the Lease.

 

B. Landlord and Tenant desire to amend the Lease as set forth herein to correct
certain drafting errors.

 

AGREEMENT

 

1. Paragraph A of the Development Agreement Recitals is hereby amended and
replaced in its entirety to read as follows:

 

“WHEREAS, concurrent with the execution of this Agreement, Landlord acquired
certain real property located at 465 Hopping Brook Road, Holliston,
Massachusetts, 01746, as more particularly described on Exhibit A attached
hereto and incorporated herein by reference (the “Land”);.”

 

2. Paragraph C of the Development Agreement Recitals is hereby amended to strike
the word “medical” from the description of Tenant’s intended use.

 

3. All other provisions of the Lease, including those incorporated by prior
amendment or agreement, shall remain in full force and are hereby ratified and
affirmed. In the event of any conflict between the terms and provisions
contained in this Amendment and those contained in the Lease or any prior
amendment or agreement, the terms and provisions contained herein will supersede
and control any obligations and liabilities of the Parties.

 

4. This Amendment may be executed in any number of counterparts with the same
effect as if all signing parties had signed the same document. All counterparts
will be construed together and constitute the same document. Signature pages may
be detached from the counterparts and attached to a single copy to physically
form one document.

 

[SIGNATURE PAGE TO FOLLOW]

 



 

 

 

DEVELOPMENT AGREEMENT AMENDMENT SIGNATURE PAGE

 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written below.



 

LANDLORD:

IIP-MA 1 LLC

 

 



By: /s/ Brian Wolfe   Name: Brian Wolfe   Title: Vice President, General Counsel
and Secretary  

 



 

PARENT COMPANY:

IIP OPERATING PARTNERSHIP, LP

 

 



By: /s/ Brian Wolfe   Name: Brian Wolfe   Title: Vice President, General Counsel
and Secretary  

 



 

TENANT:

PHARMACANNIS MASSACHUSETTS, INC.

 

 



By: /s/ Teddy Scott   Name: Teddy Scott   Title: President  



 



 

